TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00444-CV


Thomas P. Jones, Appellant

v.

Paleface Ranch Association, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN000310, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



	The parties have filed an agreed motion to abate the appeal.  We grant the motion and
abate the appeal until December 2, 2002.  Furthermore, the parties are directed to submit to the Court
a report on the status of the appeal on or before 4:00 p.m., Friday, November 22, 2002.


 
Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Filed:   October 9, 2002
Do Not Publish